DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 22 June 2021 have been entered. Applicant’s amendments have overcome each and every objection to the drawings and specification as well as each and every rejection under 35 U.S.C. 112(b) previously set forth in the Non-Final Office Action mailed 30 March 2021. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Both claims fail to further limit the subject matter of claim 9, from which they depend, as claim 9 already includes all limitations of claims 14 and 15.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US
Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline Federal Register Vol. 84, No., Jan
2019)), determination of the subject matter eligibility under the 35 U.S.C. 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong One), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong Two), determination is made whether the identified judicial exception is being integrated into practical application. If the identified judicial exception is not integrated into a practical application, then in Step 2B, the claim is further evaluated to see if the additional elements, individually and in combination provide "inventive concept" that would amount to significantly more than the judicial exception. If the element and combination of 
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) "receiving, from a movement sensor, a first data set containing measurements of movements of the subject over a period of time; receiving, from a context sensor, a second data set indicative of context information of the subject that can be used to determine a context of particular movements of the subject, wherein the second data set contains measurements that cover the period of time covered by the first data set; selecting, based upon the context information, a part of the first data set based on the second data set, wherein the selected part of the first data set comprises separate, non-contiguous portions of the first data set with matching context information; and determining a fall risk based on movement measurements in the selected part of the first data set". This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Claim 1 satisfies Step 1, namely the claim is directed to one of the four statutory classes, method. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 1, the limitations "receiving, from a movement sensor, a first data set containing measurements of movements of the subject over a period of time; receiving, from a context sensor, a second data set indicative of context information of the subject that can be used to determine a context of particular movements of the subject, wherein the second data set contains measurements that cover the period of time covered by the first data set; selecting, 
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites no additional elements. The limitations of “a computer-implemented method”, “receiving, from a movement sensor”, and “receiving, from a context sensor” constitute extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. The claim limitation constitutes adding a generic computer or processor, a generic movement sensor, and a generic context sensor, which applicant’s specification filed 22 June 2021 describes as both routine and conventional in its description of “examples of processing components that may be employed in various embodiments of the present disclosure include, but are not limited to, conventional microprocessors, application specific integrated circuits (ASICs), and field-programmable gate arrays (FPGAs)” (Page 5, lines 23-24-Page 5, lines 1-2) as well as “the processing unit can be part of a personal electronic device such as a smartphone, tablet computer, laptop computer or 
	In Step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the present elements amount to no more than mere indications to apply the exception.
	In Summary, claim 1 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claims 2-8 are rejected under 35 U.S.C. 101 because the claimed invention to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims 
Besides the abstract idea of claim 1, claim 2 recites the limitation “wherein the step of selecting further comprises: using the second data set to select one or more portions of the first data set that have matching context information.” The claim element of claim 1 of a computer-implemented method of determining a fall risk is recited with a high level of generality (as written, the step of selecting a part of the first data set could be done by a person or generic computer in an undefined manner such as by making a personal judgment). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 3 recites the limitation “further comprising: processing the first data set to identify occurrences of a particular type of movement performed by the subject, and N:\UserPublic\NATIONAL STAGE-UTILITY APPS\2016\2016P00426WOUS\ECKER-PRELIM.doc 3wherein the step of selecting further comprises using the second data set to select one or more portions of the first data set that relate to occurrences of the particular type of movement and that have matching context information.” The claim element of claim 1 of a computer-implemented method of determining a fall risk is recited with a high level of generality (as written, identifying occurrences of a type of movement could be done through observation, and the step of selecting a part of the first data set could be done by a person or generic computer in an undefined manner such as by making a personal judgment). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.

Besides the abstract idea of claim 1, claim 5 recites the limitation “wherein the context information comprises any one or more of a location of the subject, a light level, whether the subject is using a walking aid, whether or when the subject is in bed, whether or when the subject is standing still, whether the subject is using a specific chair, whether or when the subject is using a toilet, whether or when the subject has taken medication, a temperature, a weather conditions, or a time of day.” The claim element of claim 1 of a computer-implemented method of determining a fall risk is recited with a high level of generality (as written, the receiving data indicative of context information could be done by a person or generic computer in an undefined manner such as by visually observing and making a personal judgment). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 6 recites the limitation “further comprising: measuring, with the movement sensor, the movement of the subject to provide the first data 
Besides the abstract idea of claim 1, claim 7 recites the limitation “further comprising: measuring, with the context sensor, the context information of the subject to provide the second data set.” The claim element of claim 1 of a computer-implemented method of determining a fall risk is recited with a high level of generality (as written, the receiving a second data set could be done by a person or generic computer in an undefined manner such as by visually observing and making a personal judgment). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) " receiving, from a movement sensor, a first data set containing measurements of movements of the subject over a period of time; instructions for receiving, from a context sensor, a second data set indicative of context information of the subject that can be used to determine a context of particular movements of the subject, wherein the second data set contains measurements that cover the period of time covered by the first data set; instructions for selecting, based upon the context information, a part of the first data set based on the second data set, wherein the selected part of the first data set comprises separate, non- contiguous portions of the first data set with matching context information: and instructions for 
	Claim 8 satisfies Step 1, namely the claim is directed to one of the four statutory classes, machine. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 8, the limitations " receiving, from a movement sensor, a first data set containing measurements of movements of the subject over a period of time; instructions for receiving, from a context sensor, a second data set indicative of context information of the subject that can be used to determine a context of particular movements of the subject, wherein the second data set contains measurements that cover the period of time covered by the first data set; instructions for selecting, based upon the context information, a part of the first data set based on the second data set, wherein the selected part of the first data set comprises separate, non- contiguous portions of the first data set with matching context information: and instructions for determining a fall risk based on movement measurements in the selected part of the first data set" are abstract ideas as they are directed to a mental process. With the identification of an abstract idea, the next phase is to proceed Step 2A, Prong Two, wherewith additional elements and taken as a whole, evaluation occurs of whether the identified abstract idea is integrated into a practical application.
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites the element “a non-transitory computer readable medium having computer 
	In Step 2B, claim 8 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the present elements amount to no more than mere indications to apply the exception.
	In Summary, claim 8 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) "receive, from a movement sensor, a first data set containing measurements of movements of the subject over a period of time; receive, from a context sensor, a second data set indicative of context information of the subject that can be used to determine a context of particular movements of the subject, wherein the second data set contains measurements that cover the period of time covered by the first data set; select based upon the context information, a part of the first data set based on the second data set, wherein the selected part of the first data set 
	Claim 9 satisfies Step 1, namely the claim is directed to one of the four statutory classes, machine. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 9, the limitations "receive, from a movement sensor, a first data set containing measurements of movements of the subject over a period of time; receive, from a context sensor, a second data set indicative of context information of the subject that can be used to determine a context of particular movements of the subject, wherein the second data set contains measurements that cover the period of time covered by the first data set; select based upon the context information, a part of the first data set based on the second data set, wherein the selected part of the first data set comprises separate, non-contiguous portions of the first data set with matching context information; and determine a fall risk based on movement measurements in the selected part of the first data set" are abstract ideas as they are directed to a mental process. With the identification of an abstract idea, the next phase is to proceed Step 2A, Prong Two, wherewith additional elements and taken as a whole, evaluation occurs of whether the identified abstract idea is integrated into a practical application.
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites the element “the apparatus comprising a processor”. The limitations of “a 
	In Step 2B, claim 9 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the present elements amount to no more than mere indications to apply the exception.
	In Summary, claim 9 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claims 10-15 are rejected under 35 U.S.C. 101 because the claimed invention to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims depends from claim 9, which was rejected under 35 U.S.C. 101 in paragraph 9 of this action, these claims must be evaluated on whether they sufficiently add to the practical application of claim 9, or comprise significantly more than the limitations of claim 9.
Besides the abstract idea of claim 9, claim 10 recites the limitation “wherein the processor is configured to select a part of the first data set by using the second data set to select one or more portions of the first data set that have matching context information.” The claim element of claim 9 of an apparatus for determining a fall risk is recited with a high level of generality (as written, selecting a part of the first data set could be done by a person or generic computer in an undefined manner such as by making a personal judgment). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.

Besides the abstract ideas of claims 9 and 11, claim 12 recites the limitation “wherein the particular type of movement comprises at least one of walking, jogging, running, getting up from a sitting position, exercising or standing still.” The claim element of claim 9 of an apparatus for determining a fall risk is recited with a high level of generality (as written, identifying occurrences of a type of movement could be done through observation, and the step of selecting a part of the first data set could be done by a person or generic computer in an undefined manner such as by making a personal judgment). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 9, claim 13 recites the limitation “wherein the context information comprises any one or more of a location of the subject, a light level, whether the subject is using a walking aid, whether or when the subject is in bed, whether or when the 
Besides the abstract idea of claim 9, claim 14 recites the limitation “wherein the movement sensor is configured to measure the movement of the subject to provide the first data set.” The claim element of claim 9 of an apparatus for determining a fall risk is recited with a high level of generality (as written, the receiving a first data set could be done by a person or generic computer in an undefined manner such as by visually observing and making a personal judgment). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 9, claim 15 recites the limitation “wherein the context sensor is configured to measure context information of the subject to provide the second data set.” The claim element of claim 9 of an apparatus for determining a fall risk is recited with a high level of generality (as written, the receiving a second data set could be done by a person or generic computer in an undefined manner such as by visually observing and making a personal judgment). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Annegarn (U.S. 20160220153 A1).
Regarding claim 1, Annegarn teaches a computer-implemented (Paragraph 0032—computer of processing unit performs the method) method of determining a fall risk of a subject (Paragraph 0013—determined context information indicates the user may be at an increased risk of falling), the computer-implemented method comprising: receiving, from a movement sensor (Paragraph 0064—processing unit receives measurements from movement sensors; One or more movement sensors 6, 8, Fig. 1), a first data set containing measurements of movements of the subject over a period of time (Paragraph 0025—determining one or more feature values from measurements of the movements of the user; Paragraph 0064—one or more movement sensors for obtaining measurements of the movements of the user); receiving, from a context sensor (Paragraphs 0015-0017—context information may include information about the user’s current activities, movement patterns, and location, which may all be measured with the movement sensors such that those sensors additionally serve as context sensors; Paragraph 0100—processing unit can determine an activity such as walking by processing the measurements from movement sensors to identify patterns; Paragraph 0103—context information comprises information on the environment around the user…can be 
Regarding claim 2, Annegarn teaches the computer-implemented method as claimed in claim 1, wherein the step of selecting comprises: using the second data set to select one or more portions of the first data set that have matching context information (Paragraph 0100—context information comprises an indication that the user is walking, processing unit can determining whether the user is walking by processing measurements from movement sensors; Paragraph 0102—can determine if the location of the user coincides with a location in which the user has previously fallen with a match indicating the user is at higher risk of falling, while a location with no fall history would have a lower or normal associated risk of falling; Paragraph 
Regarding claim 3, Annegarn teaches the computer-implemented method as claimed in claim 1, further comprising: processing the first data set to identify occurrences of a particular type of movement performed by the subject (Paragraph 0100—process the measurements from the movement sensors to identify a pattern consistent with walking), and wherein the step of selecting comprises using the second data set to select one or more portions of the first data set that relate to occurrences of the particular type of movement and that have matching context information (Paragraph 0100—context information comprises an indication that the user is walking, processing unit can determining whether the user is walking by processing measurements from movement sensors; Paragraph 0101—when context information indicates unusual movement pattern…can determine this by processing the measurements from the movement sensors; Paragraph 0102—can determine if the location of the user coincides with a location in which the user has previously fallen with a match indicating the user is at higher risk of falling, while a location with no fall history would have a lower or normal associated risk of falling; Paragraph 0105—can compare an activity profile to activity profiles from previous periods of time to determine if the user is more active than usual or not).
Regarding claim 4, Annegarn teaches the computer-implemented method as claimed in claim 3, wherein the particular type of movement comprises at least one of walking (Paragraphs 011—can test the user’s walking ability), jogging (Paragraph 0101—walking quicker than normal, e.g. when the user is rushing to catch a bus), running, getting up from a sitting 
Regarding claim 5, Annegarn teaches the computer implemented method as claimed in claim 1, wherein the context information comprises any one or more of a location of the subject (Paragraph 0017—indication of the current location), a light level (Paragraph 0018—indication of the ambient light), whether the subject is using a walking aid, whether or when the subject is in bed, whether or when the subject is standing still (Paragraph 0111—standing still), whether the subject is using a specific chair, whether or when the subject is using a toilet (Paragraphs 0017 and 0037—known location including a bathroom; Paragraph 0109—high risk activity e.g. moving in the bathroom), whether or when the subject has taken medication (Paragraph 0019—before and/or after a scheduled dose of medication), the temperature (Paragraph 0018—current temperature), weather conditions (Paragraph 0018—current weather), or a time of day (Paragraph 0019—indication of the current time).
Regarding claim 6, Annegarn teaches the computer-implemented method as claimed in claim 1, further comprising: measuring, with the movement sensor (Paragraph 0064—processing unit receives measurements from movement sensors), the movement of the subject to provide the first data set (Paragraph 0064—obtaining measurements of the movements of the user).
Regarding claim 7, Annegarn teaches the computer-implemented method as claimed in claim 1, further comprising: measuring, using the context sensor (Paragraphs 0015-0017—context information may include information about the user’s current activities, movement patterns, and location, which may all be measured with the movement sensors such that those 
Regarding claim 8, Annegarn teaches a non-transitory computer readable medium (Paragraph 0032—computer program product) having computer readable code (Paragraph 0032—computer readable code) embodied therein, the computer readable code being configured such that, on execution by a processor, the processor is caused to perform (Paragraph 0032—on execution by a suitable computer or processing unit performs the method) a method of determining a fall risk of a subject (Paragraph 0013—determined context information indicates the user may be at an increased risk of falling), the non-transitory computer readable medium comprising: instructions for receiving, from a movement sensor (Paragraph 0064—processing unit receives measurements from movement sensors), a first data set containing measurements of movements of the subject over a period of time (Paragraph 0025—determining one or more feature values from measurements of the movements of the user; Paragraph 0064—one or more movement sensors for obtaining measurements of the movements of the user); instructions for receiving, from a context sensor (Paragraphs 0015-0017—context information may include information about the user’s current activities, movement patterns, and location, which may all be measured with the movement sensors such that those sensors additionally serve as context sensors; Paragraph 0100—processing unit can 
Regarding claim 9, Annegarn teaches an apparatus (Fall detection system 2, user device 4; Fig. 5) for determining a fall risk of a subject (Paragraph 0013—determined context information indicates the user may be at an increased risk of falling), the apparatus comprising: a processor (Processing unit 10, Fig. 5) configured to: receive, from a movement sensor (Paragraph 0064—processing unit receives measurements from movement sensors; One or more movement sensors 6, 8, Fig. 1), a first data set containing measurements of movements 
Regarding claim 10, Annegarn teaches the apparatus as claimed in claim 9, wherein the processor is configured to select a part of the first data set by using the second data set to select one or more portions of the first data set that have matching context information (Paragraph 0100—context information comprises an indication that the user is walking, processing unit can determining whether the user is walking by processing measurements from movement sensors; Paragraph 0102—can determine if the location of the user coincides with a location in which the user has previously fallen with a match indicating the user is at higher risk of falling, while a location with no fall history would have a lower or normal associated risk of falling). 
Regarding claim 11, Annegarn teaches the apparatus as claimed in claim 9, wherein the processor is configured to process the first data set to identify occurrences of a particular type of movement performed by the subject (Paragraph 0100—process the measurements from the movement sensors to identify a pattern consistent with walking); and to select part of the first data set by using the second data set to select one or more portions of the first data set that relate to occurrences of the particular type of movement and that have matching context information (Paragraph 0100—context information comprises an indication that the user is walking, processing unit can determining whether the user is walking by processing measurements from movement sensors; Paragraph 0101—when context information indicates 
Regarding claim 12, Annegarn teaches the apparatus as claimed in claim 11, wherein the particular type of movement comprises at least one of walking (Paragraphs 011—can test the user’s walking ability), jogging (Paragraph 0101—walking quicker than normal, e.g. when the user is rushing to catch a bus), running, getting up from a sitting position (Paragraph 0111—sit-to-stand transfer), or standing still (Paragraph 0111—standing still).
Regarding claim 13, Annegarn teaches the apparatus as claimed in claim 9, wherein the context information comprises any one or more of a location of the subject (Paragraph 0017—indication of the current location), a light level (Paragraph 0018—indication of the ambient light), whether the subject is using a walking aid, whether or when the subject is in bed, whether or when the subject is standing still (Paragraph 0111—standing still), whether the subject is using a specific chair, whether or when the subject is using a toilet (Paragraphs 0017 and 0037—known location including a bathroom; Paragraph 0109—high risk activity e.g. moving in the bathroom), whether or when the subject has taken medication (Paragraph 0019—before and/or after a scheduled dose of medication), the temperature (Paragraph 0018—current temperature), weather conditions (Paragraph 0018—current weather), or a time of day (Paragraph 0019—indication of the current time).

Regarding claim 15, Annegarn teaches the apparatus as claimed in claim 9, wherein the context sensor (Paragraph 0102—indoor location tracking system; Paragraph 0103—light sensor) is configured to measure context information of the subject to provide the second data set (Paragraph 0013—determining context information about the user and/or the environment in which the user is located).
Response to Arguments
Applicant's arguments filed 22 June 2021 have been fully considered but they are not persuasive. 
Applicant’s arguments, see pages 9-11 of remarks filed 22 June 2021, assert that the amended claims 1-15 are not directed to a mental process due to the inclusion of “both a movement sensor and a context sensor” (Page 10, lines 2-3 of applicant’s remarks), and furthermore that the amended claims are directed to an improvement in computer capabilities (Page 10, lines 18-21) based on the elimination of a conventional need for obtrusive and expensive hardware and the stated improvement of reliability and sensitivity of the fall risk assessment. As discussed in Example 45 of Appendix 1 to the October 2019 Revised Subject Matter Eligibility Guidance (PEG) with respect to integration of the abstract idea into a practical application, wherein a controller in communication with sensors does not integrate the abstract ideas of the claim into a practical application as the use of the controller does not negate the 
Applicant’s arguments, see page 12 of remarks filed 22 June 2021, assert that the amended claims 1-15 are not anticipated by Annegarn, as applicant argues that Annegarn lacks “selection by context involv[ing] at least two separate, non-contiguous portions” (Page 12, applicant’s remarks). However, Annegarn teaches a selected part of the first data set comprises separate, non-contiguous portions of the first data set with matching context information, as the context information of a particular time period is compared to context information from previous time periods, which may be seen to be noncontiguous, in order to determine whether a period correlates a high-risk or normal-to-low risk of falling. For example, the algorithm compares previous, noncontiguous time periods with matching context such as a location, to assess the fall history associated with this context such that a fall risk may be calculated (e.g. the fall risk in a bathroom is considered high because data sets from past periods with the same location context include falls). As such, the portions must at least sometimes be separate, non-contiguous portions as the user would not remain in the exact same context at all times. Claims 1-15 thus remain rejected under 35 U.S.C. 102.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912.  The examiner can normally be reached on M-F 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALR/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791